Citation Nr: 0930104	
Decision Date: 08/11/09    Archive Date: 08/19/09

DOCKET NO.  95-23 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by a pinched nerve.  

2.  Entitlement to an increased rating for residuals of a 
shell fragment wound to the left shoulder, evaluate as 
10 percent disabling prior to June 2, 2003, 20 percent 
disabling from June 2, 2003 to September 7, 2004, and 
30 percent disabling from September 8, 2004.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The Veteran served on active duty from August 1962 to 
December 1962, December 1966 to October 1969, and August 1972 
to November 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1985 rating action in which 
the Department of Veterans Affairs Regional Office (RO) in 
Cleveland, Ohio, in pertinent part, denied service connection 
for a disability manifested by a pinched nerve and also 
denied a compensable evaluation for the service-connected 
residual scar of a shell fragment wound to the minor left 
shoulder.  

During the current appeal, and specifically by a July 1988 
rating action, the RO in St. Petersburg, Florida awarded a 
compensable evaluation of 10 percent, effective from June 22, 
1988 for the Veteran's service-connected left shoulder 
disability.  [In a January 1997 rating action, the RO in 
Cleveland, Ohio assigned an effective date of September 25, 
1984 for this award.]  

In May 2000, the Board remanded these claims to the RO for 
further evidentiary development.  By a September 2003 rating 
action, the Cleveland RO awarded an increased evaluation of 
20 percent, effective from June 2, 2003, for the Veteran's 
service-connected left shoulder disability.  

In August 2004, the Board again remanded the Veteran's 
service connection and increased rating claims for further 
evidentiary development.  By a June 2005 rating action, the 
Appeals Management Center (AMC) in Washington, D.C. awarded 
an increased evaluation of 30 percent, effective from 
September 8, 2004 for the service-connected residuals of a 
shell fragment wound to the Veteran's left (minor) shoulder 
with a scar.  

Thereafter, in January 2006, the Board denied the Veteran's 
service connection and increased rating claims.  The Veteran 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court).  In November 2006, the 
Court vacated that portion of the Board's decision that had 
denied these issues and remanded the matter to the Board for 
further action consistent with an October 2006 Joint Motion 
For Partial Remand.  

Thereafter, in May 2007 and August 2008, the Board remanded 
the Veteran's appeal to the RO, through the AMC, for further 
evidentiary development.  Most recently, following the 
completion of the requested actions as well as a continued 
denial of the issues on appeal, the Veteran's appeal was 
returned to the Board for further appellate review.  


FINDINGS OF FACT

1.  The preponderance of the evidence fails to show that the 
Veteran currently has a disability manifested by a pinched 
nerve which is related to service.  

2.  Prior to June 2, 2003, the service-connected residual 
scar of a shell fragment wound to the left shoulder was 
manifested by pain and tenderness.  However, the scar was not 
deep and measured only 9 centimeters.  

3.  Prior to June 2, 2003, the service-connected residuals of 
a shell fragment wound to the left shoulder, manifested by 
degenerative arthritis, reveals a noncompensable level of 
limitation of motion which was objectively confirmed by pain 
on motion.  

4.  Prior to June 2, 2003, moderate deltoid muscle impairment 
associated with the shell fragment wound to the Veteran's 
left shoulder was not shown.  

5.  Between June 2, 2003 and September 7, 2004, the 
service-connected residual scar of a shell fragment wound to 
the left shoulder was manifested by tenderness.  However, the 
scar was superficial and measured no more than 18 square 
centimeters.  

6.  Between June 2, 2003 and September 7, 2004, the 
service-connected residuals of a shell fragment wound to the 
left shoulder, manifested by degenerative arthritis, reveals 
limitation of motion of the left arm to no worse than the 
shoulder level.  

7.  Between June 2, 2003 and September 7, 2004, moderate 
deltoid muscle impairment associated with the shell fragment 
wound to the Veteran's left shoulder was not shown.  

8.  Since September 8, 2004, the service-connected residual 
scar of a shell fragment wound to the left shoulder has been 
manifested by tenderness.  However, the scar is superficial 
and measures no more than 7 centimeters.  

9.  Since September 8, 2004, the service-connected residuals 
of a shell fragment wound to the left shoulder, manifested by 
degenerative arthritis, reveals limitation of motion of the 
left arm to the shoulder level with increased pain, soreness, 
tenderness, and fatigability upon repetitive use of the left 
shoulder.  (Check-most recent VA examination I think denied 
any changes with repetition).

10.  Since September 8, 2004, severe deltoid muscle 
impairment associated with the shell fragment wound to the 
Veteran's left shoulder has not been shown.  

11.  For the entire appeal period, the competent medical 
evidence shows that the veteran's service connected residuals 
of a shell fragment wound does not include any neurological 
impairment.



CONCLUSIONS OF LAW

1.  Service connection for a disability manifested by a 
pinched nerve is not warranted.  38 U.S.C.A. §§ 1110, 1131, 
5103(a), 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2008).  

2.  The criteria for a rating in excess of 10 percent for the 
service-connected residual scar of a shell fragment wound to 
the left shoulder prior to June 2, 2003 have not been met. 38 
U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.159, 3.321, 4.1, 4.7, 4.118, Diagnostic Codes (DCs) 
7800-7805 (2008); 38 C.F.R. § 4.118, DCs 7803-7805 (2002).  

3.  The criteria for a separate compensable rating of 
10 percent for the service-connected residuals of a shell 
fragment wound to the left shoulder, manifested by 
degenerative arthritis, but no higher, prior to June 2, 2003 
have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 
38 C.F.R. §§ 3.159, 3.321, 4.1, 4.7, 4.40, 4.45, 4.71a, DCs 
5003, 5201 (2008).  

4.  The criteria for a separate compensable rating for 
residuals of a shell fragment wound to the left shoulder, 
manifested by impairment to Muscle Group III, prior to 
June 2, 2003 have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.7, 4.40, 
4.45, 4.56, 4.73, DC 5303 (2008); 38 C.F.R. §§ 4.56, 4.73, 
DC 5303 (1996).  

5.  The criteria for a compensable rating of 10 percent, but 
no higher, for the service-connected residual scar of a shell 
fragment wound to the left shoulder from June 2, 2003 to 
September 7, 2004 have been met. 38 U.S.C.A. §§ 1155, 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.7, 
4.118, Diagnostic Codes (DC) 7800-7805 (2008); 38 C.F.R. § 
4.118, DC 7803-7805 (2002).  

6.  The criteria for a rating in excess of 20 rating for the 
service-connected residuals of a shell fragment wound to the 
left shoulder, manifested by degenerative arthritis, from 
June 2, 2003 to September 7, 2004, have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.159, 3.321, 4.1, 4.7, 4.40, 4.45, 4.71a, DCs 5003, 5201 
(2008).  

7.  The criteria for a separate compensable rating for 
residuals of a shell fragment wound to the left shoulder, 
manifested by impairment to Muscle Group III from June 2, 
2003 to September 7, 2004 have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.321, 
4.1, 4.7, 4.40, 4.45, 4.56, 4.73, DC 5303 (2008); 38 C.F.R. 
§§ 4.56, 4.73, DC 5303 (1996).  

8.  The criteria for a compensable rating of 10 percent, but 
no higher, for the service-connected residual scar of a shell 
fragment wound to the left shoulder from September 8, 2004 
have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 
38 C.F.R. §§ 3.159, 3.321, 4.1, 4.7, 4.118, Diagnostic Codes 
(DC) 7800-7805 (2008); 38 C.F.R. § 4.118, DC 7803-7805 
(2002).  

9.  The criteria for a rating in excess of 30 rating for the 
service-connected residuals of a shell fragment wound to the 
left shoulder, manifested by degenerative arthritis, from 
September 8, 2004, have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.7, 
4.40, 4.45, 4.71a, DCs 5003, 5201 (2008).  

10.  The criteria for a separate compensable rating for 
residuals of a shell fragment wound to the left shoulder, 
manifested by impairment to Muscle Group III from September 
8, 2004 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A 
(West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.7, 4.40, 4.45, 
4.56, 4.73, DC 5303 (2008); 38 C.F.R. §§ 4.56, 4.73, DC 5303 
(1996).  

11.  The criteria for a separate rating for residuals of a 
shell fragment wound to the left shoulder, manifested by 
neurological impairment have not been meet.  38 U.S.C.A. §§ 
1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.321, 
4.1, 4.7, 4.124, DC 5303 (2008); 38 C.F.R. §§ 4.56, 4.73, 
DC 5303 (1996).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties To Notify And To Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, & 5126 
(West 2002 & Supp. 2008)).  The VCAA imposes obligations on 
VA in terms of its duty to notify and to assist claimants.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is ordinarily required to notify 
the claimant and his/her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record that is necessary to substantiate the 
claim, that VA will seek to provide, and that the claimant is 
expected to provide.  Pelegrini v. Principi, 18 Vet. App. 
112, 121 (2004).  

Additionally, the Court has held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1)  veteran status; 
(2)  existence of a disability; (3)  a connection between the 
veteran's service and the disability; (4)  degree of 
disability; and (5)  effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Court also explained that proper notification must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id.  

With regard to the evidence and information necessary to 
substantiate increased rating claims in particular, the Board 
notes that section 5103(a) requires, at a minimum, that the 
Secretary notify the claimant that, to substantiate a claim, 
the claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  The notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id.  

In the present case, May 2007and October 2008 letters 
notified the Veteran of the requirements for his service 
connection claim as well as the general criteria for his 
increased rating claim (to include information and evidence 
of a worsening of his service-connected left shoulder 
disability).  In addition, these documents informed him that 
VA would make reasonable efforts to help him obtain necessary 
evidence with regard to the issues on appeal but that he must 
provide enough information so that the agency could request 
the relevant records.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II); VAOPGCPREC 1-2004 
(February 24, 2004); and Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  The correspondence also informed the 
Veteran of the type of evidence necessary to establish the 
degree of disability (element #4) and an effective date 
(element #5).  See Dingess/Hartman, 19 Vet. App. at 488.  

Additionally, the October 2008 letter complied with the 
requirements articulated in Vazquez-Flores, supra.  Such 
correspondence provided the Veteran with pertinent Diagnostic 
Codes under which his service-connected left shoulder 
disability is evaluated.  

To the extent that the October 2008 correspondence did not 
notify the Veteran of all of the diagnostic codes applicable 
to his increased rating claim, the Board notes that the 
January 1985 rating decision, August 1985 statement of the 
case (SOC), and numerous SSOCs furnished to the Veteran 
during the current appeal informed him of the specific rating 
criteria used in the evaluation of his service-connected left 
shoulder disability.  From this evidentiary posture (e.g., to 
include these various documents), the Veteran can be expected 
to understand the information and evidence necessary to 
support his increased rating claim.  

In any event, the Veteran has demonstrated actual knowledge 
of what is needed to support his claim.  Specifically, at the 
September 1995 hearing, as well as at the multiple VA 
examinations conducted during the current appeal, he 
described the totality of his left shoulder symptomatology.  

Such statements clearly demonstrate the Veteran's actual 
knowledge in understanding the information necessary to 
support his claim for an increased rating for his 
service-connected left shoulder disability.  Consequently, 
based on this evidentiary posture, the Board concludes that 
any notice deficiencies do not affect the essential fairness 
of the adjudication and that any presumption of prejudice is 
rebutted.  For this reason, the Board finds that no further 
development is required regarding the duty to notify.  

The Board acknowledges that the May 2007 and October 2008 
letters were issued after the initial adjudication (and 
denial) of the veteran's service connection and increased 
rating claims in January 1985.  Importantly, however, the 
timing defect of the correspondence was cured by VA's 
subsequent re-adjudication of the issues on appeal and 
issuance of supplemental statements of the case (SSOCs) in 
January 2008 and April 2009.  Pelegrini II.  See also 
VAOPGCPREC 7-2004 (July 16, 2004) and Mayfield v. Nicholson, 
444 F.3d at 1333.  

Additionally, the VCAA requires VA to make reasonable efforts 
to help a claimant obtain evidence necessary to substantiate 
his/her claim.  38 U.S.C.A. §§ 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2008).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to 
his/her claim, whether or not the records are in Federal 
custody, and that VA will provide a medical examination 
and/or opinion when necessary to make a decision on a claim.  
38 U.S.C.A. §§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2008).  

In the present case, the Board finds that the duty to assist 
provisions of the VCAA has been fulfilled with respect to the 
service connection and increased rating claims adjudicated in 
this decision.  All available relevant treatment records 
adequately identified by the Veteran have been obtained and 
associated with his claims folder.  Although he has reported 
receiving disability benefits from the Social Security 
Administration, a copy of the decision awarding such benefits 
as well as the medical records used to support the grant have 
been determined to not be available-after an exhaustive 
search.  Thus, any further attempt to procure this 
documentation would be futile.  

Further, the Veteran has been accorded multiple pertinent VA 
examinations throughout the current appeal.  The Board 
further finds that these examinations are adequate for 
evaluation purposes.  Specifically, the VA examiners reviewed 
the claims file, interviewed the Veteran, and conducted 
physical examinations.  There is no indication that the VA 
examiners were not fully aware of the Veteran's past medical 
history or that he misstated any relevant fact.  Moreover, 
there is no contradicting medical evidence of record.  

Also, the Veteran has testified at personal hearings 
conducted before RO and Board personnel.  In this regard, the 
Board notes that the Veteran initially presented testimony 
before the Board in October 1985.  Those Members of the Board 
who conducted that hearing are no longer employed by the 
Board.  Later, however, and specifically in June 1995, the 
Veteran was asked if he wished to present testimony at 
another hearing before the Board either at the RO or in 
Washington, D.C.  He responded that he would rather testify 
before RO personnel at the RO.  That second hearing was held 
in September 1995.  The Veteran has no subsequent requests 
for a hearing.  

There is no suggestion in the current record that additional 
evidence, relevant to this matter, exists and can be 
procured.  Indeed, in November 2008, the Veteran stated that 
he had no additional information or evidence to submit that 
would substantiate his claims.  He requested a decision on 
his appeal as soon as possible.  

Consequently, the Board concludes that no further evidentiary 
development of the issues adjudicated in this decision is 
required.  See, Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (which holds that strict adherence to requirements in 
the law does not dictate an unquestioning, blind adherence in 
the face of overwhelming evidence in support of the result in 
a particular case and that such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  See also, Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (which holds that remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  The Board will, therefore, proceed to consider 
these claims, based on the evidence of record.  

II.  Analysis

        A.  Service Connection For A Disability Manifested By A 
Pinched Nerve

Service connection requires evidence that a disease or 
disorder was incurred in or aggravated during service or that 
the disease or disorder is otherwise attributable to service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  If a disability is 
not shown to be chronic during service, service connection 
may nevertheless be granted when there is continuity of 
symptomatology post-service.  38 C.F.R. § 3.303(b) (2008).  
Service connection may also be granted for disease or 
disability, which is diagnosed after discharge from service, 
when all of the evidence establishes that such disease or 
disability was incurred during service.  38 C.F.R. § 3.303(d) 
(2008).  

Service connection may only be granted for a current 
disability.  When a claimed condition is not shown, there may 
be no grant of service connection.  38 U.S.C.A. §§ 1110, 1131 
(West 2002).  See also Rabideau v. Derwinski, 2 Vet. App. 141 
(1992) (in which the Court held that Congress specifically 
limits entitlement for service-connected disease or injury to 
cases where such incidents have resulted in a disability).  
"In the absence of proof of a present disability there can 
be no valid claim."  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  

In addressing such matters, the Board must determine whether 
the evidence supports the claim or is in relative equipoise, 
with the appellant prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case, service connection must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

In the present case, the Veteran describes an occasional 
tingling sensation in his left arm which radiates from his 
shoulder down to his fingers as well as numbness and weakness 
in this upper extremity.  He reports that these symptoms 
occur mainly when he sleeps on his left side.  He believes 
that such symptomatology was incurred in his active duty.  

Initially, the Board notes that the Veteran is competent to 
report symptoms because such actions come to him through his 
senses and, as such, require only personal knowledge rather 
than medical expertise.  Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  As a lay person, however, the Veteran is not 
competent to offer opinions on medical diagnosis or 
causation, and the Board may not accept unsupported lay 
speculation with regard to medical issues.  See Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993); Miller v. Derwinski, 2 
Vet. App. 578, 580 (1992), Moray v. Brown, 5 Vet. App. 211 
(1993).  

The Board has carefully considered the Veteran's contentions.  
Importantly, however, after a thorough review of the record, 
the Board finds that the available medical evidence does not 
support his assertions that he has a disability manifested by 
a pinched nerve that is associated with his service.  

Service treatment records are negative for complaints of, 
treatment for, or findings of a disability manifested by a 
pinched nerve.  After the Veteran's retirement from active 
duty in November 1972, and specifically in September 1975, he 
underwent a VA general medical examination, which showed no 
neurological abnormality.  Additionally, an electromyogram 
completed in June 1994 showed no evidence of cervical 
radiculopathy.  

In September 1994, the Veteran sought treatment for 
complaints of cervical pain and increased weakness in his 
left arm.  A pinched nerve was assessed, and the Veteran was 
given a cervical collar.  In November 1994, a treating 
physician assessed probable compression syndrome of the 
Veteran's left arm.  

A VA spine examination conducted in October 1996, however, 
showed no neurological deficit of the Veteran's neck.  [The 
examiner's diagnosis of chronic cervical strain with 
arthritis was based on the Veteran's complaints and objective 
radiographic findings.]  

Moreover, VA neurological examinations conducted in March 
2007 and August 2007 reflected no neurological impairment, 
including any identifiable nerve damage or sensory, motor, or 
reflex deficit.  Following a physical evaluation and 
electromyography/nerve conduction velocity testing in January 
2009, the VA examiner concluded that the Veteran has cervical 
canal stenosis.  Significantly, however, the examiner also 
determined that the Veteran does not have cervical 
radiculopathy or a "pinched" nerve in his neck.  In support 
of this conclusion, the examiner explained that the Veteran's 
motor function is not impeded and that his dermatomal 
distribution of sensory deficits is not clearly demarcated on 
his left side.  

Thus, although a pinched nerve and compression syndrome of 
the left arm were suspected in 1994, subsequent neurological 
examination and testing confirmed the absence of cervical 
radiculopathy or a "pinched" nerve in the Veteran's neck.  
In the absence of such findings, there is no basis for a 
grant of service connection for a disability manifested by a 
pinched nerve.  [Further, to the extent that cervical canal 
stenosis has been diagnosed, the claims folder contains no 
competent evidence associating this disorder, which was first 
diagnosed more than 35 years after separation from active 
duty, with such service.]  

Additionally, even assuming that the veteran had a disability 
manifested by pinched nerve, there is no competent medical 
evidence showing that it is related to service.  His service 
medical records are negative for any neurological impairment.  
Moreover, in August 2007, a VA neurologist stated that the 
Veteran was seemingly without any neurologic deficit due to 
the wound sustained while in service.  There is no basis for 
a grant of service connection directly or as secondary to a 
service-connected disability, including the residuals of a 
shell fragment wound.

Consequently, the preponderance of the evidence is against 
the claim for service connection, and there is no doubt to be 
otherwise resolved.  As such, this portion of the Veteran's 
appeal is denied.  

        B.  Increased Rating For A Service-Connected Left 
Shoulder Disability

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2008).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2008).  

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10 (2008).  It is 
also necessary to evaluate the disability from the point of 
view of the veteran working or seeking work and to resolve 
any reasonable doubt regarding the extent of the disability 
in the veteran's favor.  38 C.F.R. §§ 4.2, 4.3 (2008).  If 
there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).  

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  

By reasonable doubt, it is meant that an approximate balance 
of positive and negative evidence exists which does not 
satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2008).  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 
(2008).  Where entitlement to compensation has already been 
established and an increase in disability rating is at issue, 
however, the present level of disability is of primary 
concern.  Although a review of the recorded history of a 
disability should be conducted in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994); Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  

Here, by a June 1972 rating action in the present case, the 
Cleveland RO granted service connection for a residual scar 
from a fragment wound to the left shoulder (0%, from November 
1971).  During the current appeal, and specifically by a July 
1988 rating action, the RO in St. Petersburg, Florida awarded 
a compensable evaluation of 10 percent, effective from 
June 22, 1988 for the service-connected residual scar from a 
shell fragment wound to the left shoulder.  [In January 1997 
rating action, the RO in Cleveland, Ohio assigned an 
effective date of September 25, 1984 for this award.]  

By a September 2003 rating action, the Cleveland RO awarded 
an increased evaluation of 20 percent, effective from June 2, 
2003, for the Veteran's service-connected left shoulder 
disability.  By a June 2005 rating action, the AMC awarded an 
increased evaluation of 30 percent, effective from 
September 8, 2004 for the service-connected residuals of a 
shell fragment wound to the Veteran's left (minor) shoulder 
with a scar.  This service-connected disability remains so 
evaluated.  

During the course of the appeal, the veteran has been 
assigned his ratings under hyphenated skin and muscle codes.  
It is not clear from the RO's actions whether the assigned 
rating was for skin impairment, muscle impairment, or a 
combination of both.  The Board will evaluate whether 
separate ratings are warranted for all residuals of the shell 
fragment wound, to include skin impairment, and muscle 
impairment.  Additionally, the Board notes that degenerative 
arthritis of the left shoulder has been identified as a 
residual of the shell fragment wound.  The Board will review 
the claim, taking into consideration whether diagnostic codes 
pertaining to degenerative arthritis would result in the 
assignment of a higher disability rating.

At the outset, the Board notes that the veteran has reported 
having numbness in the shoulder.  A review of the medical 
evidence fails to show that the veteran has any neurological 
impairment associated with the shell fragment wound of the 
left shoulder.  VA neurological examination in March 1997, 
noted the presence of carpal tunnel syndrome.  The 
neurologist; however, stated that the examination revealed no 
identifiable nerve damage due to the left deltoid wound.  In 
August 2007, a VA neurologist specifically reported that the 
veteran was without any neurologic deficit due to the wound 
sustained while in the service.  Since the preponderance of 
the evidence is against a finding of any associated nerve 
damage due to the service-connected shell fragment wound to 
the deltoid, a rating will not be assigned based on any 
neurological impairment.

Because various ratings are in effect for the Veteran's 
service-connected left shoulder disability during the current 
appeal [10% prior to June 2, 2003; 20% from June 2, 2003 to 
September 7, 2004; and 30% from September 8, 2004], the Board 
will considered whether increased ratings for this disorder 
are warranted for any time during the appeal period.  In so 
doing, the Board will consider the following applicable 
diagnostic codes.  

Muscle Impairment.  The Veteran is service-connected for 
residuals of a shell fragment wound of the left shoulder.  He 
has been assigned a hyphenated code which pertains to muscle 
impairment.  This decision will evaluate whether a higher 
rating is warranted under any of the muscle codes.  As will 
be discussed in further detail in the remainder of this 
decision, multiple medical examinations have shown impairment 
only to the Veteran's left deltoid muscle.  Indeed, an August 
2007 VA muscle examination demonstrated "no involvement of 
any other muscle groups, other than the deltoid."  The 
examiner specifically concluded that the evaluation showed no 
trapezius or serratus muscle damage.  Thus, DC 5303, which 
rates impairment of the intrinsic muscles of the shoulder 
girdle, including the deltoid muscle, is for application.  
38 C.F.R. § 4.73, DC 5303 (2008).  No other muscle code is 
for application, as the medical evidence fails to show any 
damage to any other muscle group.

DC 5303 provides for the following ratings due to varying 
degrees of injury to Muscle Group III of the minor 
extremity:  0% (slight impairment), 20% (for either moderate 
or moderately severe impairment), and 30% (for severe 
impairment).  Id.  The veteran's shell fragment wound of the 
left shoulder represents his minor extremity.

While this diagnostic code has not changed during the appeal 
period, 38 C.F.R. § 4.56, which discusses the factors that 
must be considered in the evaluation of impairment resulting 
from muscle injuries was changed, effective July 3, 1997.  
See 62 Fed. Reg. 30238 (June 3, 1997), now codified at 38 
C.F.R. § 4.56 (2008).  In an increased rating claim where the 
rating criteria are amended during the course of the appeal, 
the Board considers both the former and the current schedular 
criteria.  If an increased rating is warranted under the 
revised criteria, that award may not be made effective before 
the effective date of the change.  Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003) (overruling Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991) to the extent that Karnas held 
that, where a law or regulation changes after a claim has 
been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version more 
favorable to appellant should apply).

Under the "old" regulations, "slight" disability of the 
muscle contemplated a simple muscle wound without 
debridement, infection, or effects of laceration; service 
department record of a wound of slight severity or relatively 
brief treatment and return to duty; healing with good 
functional results; and no consistent complaint of cardinal 
symptoms of muscle injury (i.e., weakness, undue fatigue- 
pain, and uncertainty or incoordination of movement-see 38 
C.F.R. §§ 4.50, 4.54 (1996)) or painful residuals.  Objective 
findings included a minimum scar; slight, if any, evidence of 
fascial defect, atrophy, or impaired tonus; no significant 
impairment of function; and no retained metallic fragments.  
38 C.F.R. § 4.56(a) (1996).  

"Moderate" disability of the muscle contemplated a through- 
and-through or deep penetrating wound of relatively short 
track by a single bullet, small shell, or shrapnel fragment, 
without explosive effect of a high velocity missile, 
residuals of debridement, or prolonged infection.  A history 
consistent with moderate disability included evidence of 
hospitalization in service for treatment of the wound, and 
consistent complaints from the first examination forward of 
one or more of the cardinal symptoms of muscle wounds, 
particularly fatigue and fatigue-pain after moderate use, 
affecting the particular functions controlled by the injured 
muscles.  Objective findings included entrance and (if 
present) exit scars that were linear or relatively small and 
so situated as to indicate a short track of the missile 
through muscle tissue; signs of moderate loss of deep fascia 
or muscle substance or impairment of muscle tonus; and 
definite weakness or fatigue in comparative tests.  Id. § 
4.56(b).

"Moderately severe" disability of the muscle contemplated a 
through-and-through or deep penetrating wound by a small high 
velocity missile or a large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular cicatrization.  History included 
hospitalization for a prolonged period for treatment of a 
wound of severe grade in service; record in the file of 
consistent complaint of cardinal symptoms of muscle wounds; 
and evidence of unemployability because of inability to keep 
up with work requirements.  Objective findings included 
entrance and (if present) exit scars that were relatively 
large and so situated as to indicate a track of missile 
through important muscle groups.  Objective findings also 
included indications on palpation of moderate loss of deep 
fascia, moderate loss of muscle substance, or moderate loss 
of normal firm resistance of muscles compared with the sound 
side.  Tests of strength and endurance compared with sound 
side gave positive evidence of marked or moderately severe 
loss.  Id. § 4.56(c).  

"Severe" muscle disability contemplated a through-and- 
through or deep-penetrating wound due to a high velocity 
missile, large or multiple low velocity missiles, explosive 
effect of a high velocity missile, or shattering bone 
fracture with extensive debridement or prolonged infection 
and sloughing of soft parts, intermuscular binding and 
cicatrization.  There would be a history of hospitalization 
for a prolonged period for treatment of a wound of severe 
grade in service; record in the file of consistent complaint 
of cardinal symptoms of muscle wounds; and evidence of 
unemployability because of inability to keep up with work 
requirements.  Objective findings included extensive ragged, 
depressed, and adherent scars of skin so situated as to 
indicate wide damage to muscle groups in the track of the 
missile; palpation showing moderate or extensive loss of deep 
fasciae or muscle substance; soft or flabby muscles in the 
wound area; muscles that did not swell and harden normally in 
contraction; and tests of strength, endurance, or coordinated 
movements compared with the sound side that showed positive 
evidence of severe impairment of function.  Id. § 4.56(d).  

If present, the following were also signs of severe muscle 
disability: X-ray evidence of minute multiple scattered 
foreign bodies indicating spread of intermuscular trauma and 
explosive effect of the missile; adhesion of scar to one of 
the long bones, scapula, pelvic bones, sacrum or vertebrae, 
with epithelial sealing over the bone rather than true skin 
covering, in an area where bone is normally protected by 
muscle; diminished muscle excitability to pulsed electrical 
current and electro-diagnostic tests; visible or measurable 
atrophy; adaptive contraction of an opposing group of 
muscles; atrophy of muscle groups not in the track of the 
missile; or induration or atrophy of an entire muscle 
following simple piercing by a projectile.  Id. § 4.56(d).  

Under the "new" regulations, "slight" muscle disability 
contemplates a simple wound of the muscle without debridement 
or infection; a service department record of a superficial 
wound with brief treatment and return to duty; healing with 
good functional results; and no cardinal signs or symptoms of 
muscle disability. Objectively, there is a minimal scar; no 
evidence of fascial defect, atrophy, or impaired tonus; and 
no impairment of function or metallic fragments retained in 
muscle tissue.  38 C.F.R. § 4.56(d)(1) (2008).  

"Moderate" muscle disability contemplates a through and 
through or deep penetrating wound of short track from a 
single bullet, small shell, or shrapnel fragment, without the 
explosive effect of a high velocity missile, residuals of 
debridement, or prolonged infection; a service department 
record or other evidence of in-service treatment for the 
wound; and a record of consistent complaint of one or more of 
the cardinal signs and symptoms of muscle disability, 
particularly lowered threshold of fatigue after average use, 
affecting the particular functions controlled by the injured 
muscles.  Objectively, there are entrance and (if present) 
exit scars that are small or linear, indicating a short track 
of missile through muscle tissue; and some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side.  Id. § 4.56(d)(2).  

"Moderately severe" muscle disability contemplates a 
through and through or deep penetrating wound by a small high 
velocity missile, or large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring; a service department record or 
other evidence showing hospitalization for a prolonged period 
for the wound; a record of consistent complaint of cardinal 
signs and symptoms of muscle disability; and, if present, 
evidence of inability to keep up with work requirements.  
Objectively, there are entrance and (if present) exit scars 
indicating track of missile through one or more muscle 
groups; indications on palpation of loss of deep fascia, 
muscle substance, or normal firm resistance of muscle 
compared with the sound side; and tests of strength and 
endurance compared with the sound side demonstrate positive 
evidence of impairment.  Id. § 4.56(d)(3).  

"Severe" muscle disability contemplates a through and 
through or deep penetrating wound due to a high velocity 
missile, or large or multiple low velocity missiles, or with 
shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, or sloughing of 
soft parts, intermuscular binding, and scarring; a service 
department record or other evidence showing hospitalization 
for a prolonged period for treatment of the wound; a record 
of consistent complaint of cardinal signs and symptoms of 
muscle disability, worse than those shown for moderately 
severe muscle injuries; and, if present, evidence of 
inability to keep up with work requirements.  Objectively, 
there are ragged, depressed, and adherent scars indicating 
wide damage to muscle groups in the missile track; palpation 
shows loss of deep fascia or muscle substance, or soft flabby 
muscles in the wound area; muscles swell and harden 
abnormally in contraction; and tests of strength, endurance, 
or coordinated movements indicate severe impairment of 
function when compared with the uninjured side.  If present, 
the following are also signs of "severe" muscle disability:

	(a) X-ray evidence of minute, multiple scattered foreign 
bodies indicating intermuscular trauma and explosive effect 
of the missile.

	(b) Adhesion of scar to one of the long bones, scapula, 
pelvic bones, sacrum, or vertebrae, with epithelial sealing 
over the bone rather than true skin covering in an area where 
bone is normally protected by muscle.

	(c) Diminished muscle excitability to pulsed electrical 
current in electrodiagnostic tests.

	(d) Visible or measurable atrophy.

	(e) Adaptive contraction of an opposing group of 
muscles.

	(f) Atrophy of muscle groups not in the track of the 
missile, particularly of the trapezius and serratus in wounds 
of the shoulder girdle.

        (g) Induration or atrophy of an entire muscle following 
simple piercing by a projectile.

Id. § 4.56(d)(4).  

Arthritis.  As will be discussed in further detail in the 
remainder of this decision, multiple X-rays taken of the 
Veteran's left shoulder during the current appeal have 
confirmed the presence of degenerative arthritis in this 
joint.  Indeed, a VA physician who examined the Veteran in 
January 2009 concluded that the arthritis of the Veteran's 
left shoulder is "more likely than not . . . related to his 
wound."  As such, the Board must also evaluate the Veteran's 
service-connected left shoulder disability under the 
applicable diagnostic codes which evaluate impairment 
resulting from arthritis.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joint involved.  
When, however, the limitation of motion of the specific joint 
involved is noncompensable under the appropriate diagnostic 
code, a rating of 10 percent is for application for each such 
major joint or group of minor joints affected by limitation 
of motion, to be combined, not added, under DC 5003.  
38 C.F.R. § 4.71a, DC 5003 (2008).  

The following disability ratings are warranted for varying 
degrees of limitation of motion of the minor arm:  20% 
(limitation of the extremity to the shoulder level or to 
midway between the side and the shoulder level) and 30% 
(limitation of the extremity to 25 degrees from the side).  
38 C.F.R. § 4.72a, DC 5201 (2008).  

When a diagnostic code provides for compensation based on 
limitation of motion, the provisions of 38 C.F.R. §§ 4.40 and 
4.45 must also be considered.  Specifically, determinations 
should be made that adequately portray the extent of the 
functional loss "in terms of the degree of additional 
range-of-motion loss due to pain on use or during 
flare-ups."  DeLuca v. Brown, 8 Vet. App. 202 (1995).  See 
also 38 C.F.R. § 4.59 (2008) ("[t]he intent of the schedule 
is to recognize painful motion with joint or periarticular 
pathology as productive of disability . . . [and] to 
recognize actually painful, unstable, or malaigned joints, 
due to healed injury, as entitled to at least the minimum 
compensable rating for the joint").  

Muscle Impairment vs. Arthritis.  Pyramiding-the evaluation 
of the same disability, or the same manifestation of a 
disability, under different diagnostic codes-is to be 
avoided.  38 C.F.R. § 4.14.  A veteran, however, may be 
entitled to separate and distinct manifestations attributable 
to the same injury, which would permit a rating under several 
diagnostic codes.  The critical element permitting the 
assignment of multiple ratings under several diagnostic codes 
is that none of the symptomatology for any one of the 
conditions is duplicative or overlapping with the 
symptomatology of the other condition.  Esteban v. Brown, 6 
Vet. App. 259, 261-62 (1994).  The rationale behind this 
"rule against pyramiding" is that a claimant should not be 
compensated twice for the same symptomatology as "such a 
result would overcompensate the claimant for the actual 
impairment of his earning capacity."  Brady v. Brown, 4 Vet. 
App. 203, 206 (1993).  

As discussed herein, the diagnostic code applicable to the 
muscle injury of the Veteran's left shoulder contemplates 
manifestations such as weakness, fatigue and limitations in 
movement.  See, e.g., 38 C.F.R. § 4.73, DC 5303 (the function 
of a Group III muscle (e.g., the deltoid muscle) is the 
elevation and abduction of the arm to the level of the 
shoulder and the forward and backward swing of the arm (in 
conjunction with the clavicular muscle)).  Such 
manifestations overlap with those contemplated by DCs 5003 
and 5201.  38 C.F.R. § 4.73, DC 5003 (degenerative arthritis 
which is established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic code for the specific joint involved).  

Clearly, the Veteran cannot be simultaneously compensated 
under the diagnostic codes rating impairment resulting from 
the muscle injury to his left shoulder and those diagnostic 
codes evaluating impairment resulting from the arthritis to 
this joint, as they pertain to the same function.  
Importantly, however, the Veteran is entitled to have his 
service-connected left shoulder disability rated under the 
more favorable of the potentially applicable codes.  
Consequently, in evaluating the Veteran's service-connected 
left shoulder disability, the Board will consider whether 
either DC 5303 (pertaining to muscle impairment of his left 
shoulder) or DC 5201 (pertaining to the limitation of motion 
of his left shoulder caused by the arthritis of this joint) 
will result in a higher rating for all portions of the appeal 
period.  

Scar.  Also for consideration are the diagnostic codes which 
evaluate impairment resulting from the residual scar of the 
wound to the Veteran's left shoulder.  Initially, the Board 
notes that the criteria which rates impairment resulting from 
scars was changed, effective August 30, 2002.  See 67 Fed. 
Reg. 49596 (July 31, 2002) & 67 Fed. Reg. 58448, 58449 
(Sept. 16, 2002), now codified at 38 C.F.R. § 4.118 (2008).  
As previously noted herein, where the relevant rating 
criteria are amended during the course of the appeal, the 
Board considers both the former and the current schedular 
criteria.  If an increased rating is warranted under the 
revised criteria, that award may not be made effective before 
the effective date of the change.  Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003) (overruling Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991) to the extent that Karnas held 
that, where a law or regulation changes after a claim has 
been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version more 
favorable to appellant should apply).  

Under the criteria in effect prior to August 30, 2002, a 10 
percent rating was warranted for superficial scars that were 
poorly nourished with repeated ulceration.  38 C.F.R. § 
4.118, DC 7803 (2002).  A 10 percent rating was also 
warranted for superficial scars that were tender and painful 
on objective demonstration.  38 C.F.R. § 4.118, DC 7804 
(2002).  In addition, scars could be rated on the basis of 
limitation of function of affected parts.  38 C.F.R. § 4.118, 
DC 7805 (2002).  

Under the criteria currently in effect, scars-other than 
those of the head, face, and neck-that are deep or cause 
limited motion, are rated under 38 C.F.R. § 4.118, DC 7801 
(2008).  Under that DC, a 10 percent rating is warranted if 
the area or areas affected exceed 6 square inches (39 square 
cm.).  Higher ratings of 20, 30, and 40 percent are warranted 
if the affected area or areas exceed 12 square inches 
(77 square cm.), 72 square inches (465 square cm.), and 144 
square inches (929 square cm.), respectively.  A "deep" 
scar is one associated with underlying soft tissue damage.  
38 C.F.R. § 4.118, DC 7801, Note 2 (2008).  

Scars-other than those of the head, face, and neck-that are 
superficial and do not cause limited motion, are currently 
rated under DC 7802--7805.  Under DC 7802, a 10 percent 
rating is warranted if the area or areas cover 144 square 
inches (929 square cm.) or more.  For purposes of that code, 
a superficial scar is one not associated with underlying soft 
tissue damage.  38 C.F.R. § 4.118, DC 7802, Note 1 (2008).  

Ten percent ratings are also warranted under Diagnostic Codes 
7803 and 7804 for superficial scars that are unstable or 
painful on examination.  A "superficial" scar is one not 
associated with underlying soft tissue damage, and an 
"unstable" scar is one where, for any reason, there is 
frequent loss of covering of skin over the scar.  See 38 
C.F.R. § 4.118, DC 7803, Notes 1 & 2, DC 7804, Note 1 (2008).  
[Other scars may be rated on limitation of function of the 
affected part.  38 C.F.R. § 4.118, DC 7805 (2008).]  

		1.  Prior To June 2, 2003

Prior to June 2, 2003, the Veteran's service-connected left 
shoulder disability was evaluated as 10 percent disabling.  
This rating appears to have been awarded for impairment 
resulting for the residual scar on the Veteran's left 
shoulder.  Further, as will be explained in further detail 
below, the Board finds that, for the period prior to June 2, 
2003, evidence of record also supports the grant of a 
separate 10 percent evaluation for the residual arthritis of 
the Veteran's left shoulder.  

Scar.  Initial post-service examinations revealed an 
asymptomatic left shoulder scar.  Specifically, a physical 
examination conducted in January 1972 reflected a 3-inch by 3/4 
inch flat nontender surgical and fragment wound scar on the 
Veteran's left shoulder.  A September 1975 VA general medical 
examination showed that his left shoulder 31/4 inch scar 
continued to be superficial and nontender.  

Subsequent post-service examinations conducted prior to 
June 2, 2003, however, showed some symptomatology associated 
with this service-connected scar.  In particular, these 
multiple post-service evaluations showed a well-healed 
9-centimeter scar on the lateral aspect of the Veteran's left 
deltoid area with tenderness, soreness, and pain to 
palpation, but with no redness, swelling, ulceration, 
fixation, or soft tissue loss.  

Of significance is the objective finding of a tender, sore, 
and painful scar to palpation.  Such evidence supports the 
10 percent rating currently assigned to the Veteran's 
service-connected left shoulder scar-based upon impairment 
resulting from a painful superficial scar-prior to June 2, 
2003.  38 C.F.R. § 4.118, DC 7804.  

A higher rating prior to June 2, 2003 for the 
service-connected residual scar is not, however, warranted 
under either the old or the new rating criteria.  Applicable 
diagnostic codes under the old requirements do not provide 
for a rating greater than 10 percent for a service-connected 
scar.  See 38 C.F.R. § 4.118, DC 7803-7805 (2002).  Further, 
under the new rating criteria, a 20 percent for the Veteran's 
service-connected scar required evidence that the scar was 
deep, caused limited motion, and measured an area exceeding 
77 square centimeter.  38 C.F.R. § 4.118, DC 7801 (2008).  
Here, without addressing whether the Veteran's left shoulder 
scar causes limitation of motion, the facts are clear that 
such scar was not deep and measured no more than 
9 centimeters.  Thus, an evaluation greater than the 
currently-assigned 10 percent rating for the Veteran's 
service-connected left shoulder scar prior to June 2, 2003 is 
not warranted based on any additional scarring impairment.  

Muscle Impairment vs. Arthritis.  As previously discussed 
herein, manifestations such as weakness, and limitation of 
motion are contemplated in both the muscle injury diagnostic 
code and the arthritic impairment diagnostic codes.  See, 
e.g., 38 C.F.R. § 4.73, DC 5303 & § 4.71a, DCs 5003 and 5201.  
The Veteran, therefore, cannot receive compensable ratings 
for both muscle injuries and his arthritic impairment.  38 
C.F.R. § 4.14 (which stipulates that pyramiding-the 
evaluation of the same disability, or the same manifestation 
of a disability, under different diagnostic codes-is to be 
avoided).  See also Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994) & Brady v. Brown, 4 Vet. App. 203, 206 (1993).  

Thus, the Board will consider the applicable muscle injury 
and arthritic diagnostic codes to determine which ones would 
most benefit the Veteran.  First, with regard to the 
Veteran's arthritis, the Board notes that multiple X-rays 
taken of the Veteran's left shoulder prior to June 2, 2003 
confirmed the presence of mild degenerative arthritis of this 
joint.  

Further, multiple physical examinations conducted on the 
Veteran's left shoulder prior to June 2, 2003 showed some 
limitation of motion of the Veteran's minor upper extremity.  
Significantly, however, such evaluations showed no worse than 
125 degrees of flexion/elevation flexion, 140 degrees of 
abduction, 60-70 degrees of internal and external rotation, 
and 30 degrees of extension.  Such findings are not 
compensable, pursuant to the diagnostic code which rates 
impairment resulting from limitation of motion of the minor 
arm.  38 C.F.R. § 4.71a, DC 5201 (2008) (evidence of 
limitation of motion of the minor arm to the shoulder level 
is required for a 20 percent rating).  

Importantly, however, the pertinent DC specifically 
stipulates that, when the limitation of motion of the 
specific joint involved is noncompensable under the 
appropriate diagnostic code, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added, under DC 5003.  38 C.F.R. § 4.71a, DC 5003 (2008).  
Here, objective evaluation findings show that, prior to 
June 2, 2003, the Veteran exhibited some limitation of motion 
of his left (minor) arm-but at a noncompensable level.  
Significantly, physical examinations conducted prior to June 
2, 2003 also showed pain on extreme ranges of motion.  In 
fact, the March 1997 VA examiner opined that the only 
prominent finding on examination was "significant skeletal 
tenderness on palpation which . . . [was] consistent with [a] 
mechanical strained injury and/or degenerative joint 
disease."  

Consequently, and based on this evidentiary posture, the 
Board concludes that, prior to June 2, 2003, a separate 
10 percent rating for the service-connected residuals of a 
shell fragment wound of the left shoulder, manifested by 
degenerative arthritis, is warranted.  See 38 C.F.R. § 4.71a, 
DC 5003 (2008) (which stipulates that limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion).  

The Board acknowledges the findings of left shoulder pain 
prior to June 2, 2003.  Significantly, however, multiple 
examinations conducted during the time period showed no 
weakness or atrophy of the Veteran's left arm, good strength 
of his deltoid muscle, and intact and symmetrical strength of 
left arm.  As such, the Board concludes that the separate 
10 percent rating assigned by this decision for the 
service-connected arthritis of the Veteran's left shoulder 
prior to June 2, 2003 adequately portrays the functional 
impairment, pain, and weakness that the Veteran experiences 
as a consequence of use of this joint.  There is no objective 
evidence showing that any pain, weakness, or functional 
impairment of the left shoulder meets the criteria for the 
next higher rating based on limitation of motion of the 
shoulder.  See DeLuca, 8 Vet. App. at 204-207; see also 
38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, DC 5201 (2008).  

With regard to any muscle impairment associated with the 
Veteran's service-connected left shoulder disability, the 
Board notes that service treatment records are negative for 
complaints of, treatment for, or findings of a shell fragment 
wound to the Veteran's left shoulder, except for the report 
of the September 1969 separation examination which 
demonstrated the presence of a well-healed scar in his left 
deltoid area.  The veteran does not have an exit track and 
this was found to be consistent with the veteran's history 
that the bullet was removed operatively.  (See March 1997 VA 
examination).  At a January 1972 VA general medical 
examination, he explained that he had sustained a fragment 
wound to his left shoulder during service in Vietnam in 
October 1967 and that, following the injury, he was treated 
in the field, where he had been injured.  

Initial post-service examinations revealed no pathology 
associated with this in-service wound to the Veteran's left 
shoulder.  Beginning in the mid-1980s-but prior to June 2, 
2003, however, the Veteran consistently described pain, 
stiffness, swelling, and some weakness in his left arm.  
Physical examinations conducted prior to June 2, 2003 showed 
bulging of the muscle in the Veteran's left deltoid area 
(with this area being approximately 3 centimeters larger than 
the corresponding area of the Veteran's right arm).  

Significantly, however, no muscular impairment was shown 
prior to June 2, 2003.  Indeed, the examinations reflected 
good strength of the Veteran's left deltoid muscle and left 
arm, as well as no weakness or atrophy, loss of muscle mass 
or tissue, identifiable nerve damage, or sensory, motor or 
reflex deficit related to the left deltoid wound.  
Importantly, a March 1997 VA examiner concluded that the 
examination conducted at that time showed no evidence of 
residuals of the injury to the Veteran's left deltoid.  

The veteran does not meet the criteria for a rating in excess 
of 10 percent under the muscle codes prior to June 2, 2003, 
as a moderate impairment to the Veteran's left deltoid muscle 
has not been shown (the criteria for the next higher rating 
of 20 percent).  38 C.F.R. § 4.73, DC 5303 (2008) & (1996).  
The essentially negative objective findings shown 
consistently prior to June 2, 2003 clearly show that a 
20 percent-based upon moderate impairment to the Veteran's 
left (minor) deltoid muscle-is not warranted.  When looking 
at the type of injury the veteran sustained to the deltoid 
muscle, his history with respect to the injury, his 
complaints and the objective findings, the Board must 
conclude that he does not satisfy the criteria for a moderate 
muscle injury.  38 C.F.R. § 4.56(d)(2) (2008) & § 4.56(b) 
(1996).  

In sum, for the period prior to June 2, 2003, the veteran is 
assigned a separate 10 percent rating for the tender/painful 
left shoulder scar.  He is also assigned a separate 10 
percent rating based on degenerative arthritis with 
limitation of motion.

		2.  From June 2, 2003 To September 7, 2004

From June 2, 2003 to September 7, 2003, the Veteran's 
service-connected left shoulder disability was evaluated as 
20 percent disabling.  As will be explained in further detail 
below, however, the Board also finds that the 10 percent 
rating for the Veteran's service-connected residual scar 
remains appropriate for the period from June 2, 2003 to 
September 7, 2004.  The Board also finds that a rating in 
excess of 20 percent is not warranted under the diagnostic 
codes pertaining to muscle injuries.

Scar.  A VA scars examination conducted on June 2, 2003 
demonstrated the presence of a 9 centimeter by 2 centimeter 
scar on the lateral aspect of the Veteran's left shoulder.  
According to the report of the examination, this scar was 
tender and superficial with slight hypopigmentation, smooth 
and shiny texture, and no adherence to underlying tissue, 
ulceration or breakdown, elevation, depression, areas of 
induration, or inflexibility.  The Veteran stated that he 
felt "a pulling sensation" in the scar upon any type of 
overhead lifting movement.  

The claims folder contains no additional medical records 
pertaining to treatment for, or evaluation of, the Veteran's 
service-connected left shoulder scar between June 2, 2003 and 
September 7, 2004.  In this regard, the Board notes that the 
Veteran has not referenced the existence of any such 
additional records.  

Of particular significance is the objective finding of a 
tender scar.  Such evidence supports the continuation of the 
10 percent rating for the Veteran's service-connected left 
shoulder scar-based upon impairment resulting from a painful 
superficial scar-between June 2, 2003 and September 7, 2004.  
38 C.F.R. § 4.118, DC 7804.  

A higher rating between June 2, 2003 and September 7, 2004 
for this scar is not, however, warranted under either the old 
or the new rating criteria.  Applicable diagnostic codes 
under the old requirements do not provide for a rating 
greater than 10 percent for a service-connected scar.  See 38 
C.F.R. § 4.118, DCs 7803-7805 (2002).  Further, under the new 
rating criteria, a 20 percent for the Veteran's 
service-connected scar required evidence that the scar was 
deep, or caused limited motion, and measured an area 
exceeding 77 square centimeter.  38 C.F.R. § 4.118, DC 7801 
(2008).  Here, without addressing whether the Veteran's left 
shoulder scar causes limitation of motion, the facts are 
clear that such scar was superficial and measured no more 
than 18 square centimeters.  Thus, an evaluation greater than 
10 percent rating for the Veteran's service-connected left 
shoulder scar between June 2, 2003 and September 7, 2004 is 
not warranted based on any additional scarring impairment.  

Muscle Impairment vs. Arthritis.  Additionally, the Board has 
considered the matter of entitlement to a separate 
compensable rating between June 2, 2003 and September 7, 2004 
for any residual muscle impairment or functional loss due to 
arthritis of the left shoulder joint.  The Board notes that 
X-rays taken of the Veteran's left shoulder on June 2, 2003 
confirmed the presence of minimal degenerative arthritis of 
his left acromioclavicular and shoulder joints.  

Further, the June 2, 2003 VA joints examination showed the 
following ranges of motion of the Veteran's left 
shoulder:  abduction and flexion to 90 degrees as well as 
internal and external rotation to 60-70 degrees.  Such 
findings support the 20 percent rating (based on impairment 
resulting from limitation of motion of the minor arm) 
currently assigned to the Veteran's service-connected 
disability during this portion of the appeal period.  
38 C.F.R. § 4.71a, DC 5201 (2008) (evidence of limitation of 
motion of the minor arm to the shoulder level is required for 
a 20 percent rating).  A higher rating is not warranted 
because evidence of limitation of motion of the Veteran's 
left arm to 25 degrees from his side was not shown between 
June 2, 2003 and September 7, 2004.  

Also at the June 2, 2003 VA joints examination, the Veteran 
described chronic aching, soreness, swelling, some stiffness, 
and limited motion in his left shoulder.  He described 
problems with any heavy use, repetitive use, pushing, or 
pulling type work with his left arm and left shoulder but 
stated that he can do "[n]ormal daily activit[ies]."  The 
physical examination conducted on the Veteran's left shoulder 
at that time demonstrated some tenderness and soreness, some 
swelling over the deltoid region, pain and tenderness 
throughout the ranges of motion, and some weakness associated 
with the pain (upon comparison to the right shoulder).  

Significantly, however, the Board finds that the 20 percent 
rating currently assigned for the service-connected arthritis 
of the Veteran's left shoulder between June 2, 2003 and 
September 7, 2004 adequately portrays the functional 
impairment, pain, and weakness that he experiences as a 
consequence of use of this joint.  Of particular significance 
to the Board is the lack of evidence of high frequency or 
severity of such symptomatology which would meet the criteria 
for the next higher rating based on limitation of motion.  
There is also no evidence showing that any pain, weakness, 
flare-ups etc., results in limitation of motion meeting the 
next higher criteria of 30 percent.  See DeLuca, 8 Vet. App. 
at 204-207; see also 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, DC 
5201 (2008).  

With regard to the question of whether the Veteran had any 
muscle impairment of his left shoulder between June 2, 2003 
and September 7, 2004, the Board acknowledges that the June 
2, 2003 VA joints examination demonstrated some swelling over 
the Veteran's deltoid region.  Significantly, however, no 
other specific impairment associated with the Veteran's left 
deltoid muscle was shown between June 2, 2003 and 
September 7, 2004.  

A rating in excess of 20 percent based on muscle injury to 
the left shoulder between June 2, 2003 and September 7, 2004 
is not warranted as there is no evidence of severe muscle 
impairment to the Veteran's left deltoid muscle.  38 C.F.R. 
§ 4.73, DC 5303 (2008) & (1996).  The veteran's service 
records doe not show a medical history evincing a severe 
muscle injury.  Additionally, there are no postservice 
records during this period of time which shows objective 
findings of a severe muscle injury.  Thus, the next higher 
rating of 30 percent is not warranted under the diagnostic 
codes pertaining to muscle injuries for the period of time of 
June 2, 2003 and September 7, 2004.  38 C.F.R. § 4.56(d)(2) 
(2008) & § 4.56(b) (1996).  

		3.  From September 8, 2004

Since September 8, 2004, the Veteran's service-connected left 
shoulder disability has been evaluated as 30 percent 
disabling.  As will be explained in further detail below, 
however, the Board also finds that the 10 percent rating for 
the Veteran's service-connected residual scar remains 
appropriate for the period beginning on September 8, 2004.  

Scar.  Multiple examinations conducted on the Veteran's left 
shoulder scar since September 8, 2004 have shown the presence 
of a 7 centimeter by 1 centimeter scar (over the lateral area 
of his left deltoid muscle) which was tender to palpation, 
dry, mildly atrophic, and slightly scaly skin texture.  
However, the scar is also superficial (not deep), 
hypopigmented, and without adherence to underlying tissue, 
instability, significant elevation or depression to palpation 
to the surface contour of the scar, inflammation, edema, 
keloid formation, areas of induration or inflexibility of the 
skin caused by the scar, or disfigurement.  

Of particular significance is the continued objective finding 
of a tender scar.  Such evidence supports the continuation of 
the 10 percent rating for the Veteran's service-connected 
left shoulder scar-based upon impairment resulting from a 
painful superficial scar-since September 8, 2004.  38 C.F.R. 
§ 4.118, DC 7804.  

A higher rating since September 8, 2004 for this scar is not, 
however, warranted under either the old or the new rating 
criteria.  Applicable diagnostic codes under the old 
requirements do not provide for a rating greater than 
10 percent for a service-connected scar.  See 38 C.F.R. § 
4.118, DC 7803-7805 (2002).  Further, under the new rating 
criteria, a 20 percent for the Veteran's service-connected 
scar required evidence that the scar was deep, or caused 
limited motion, and measured an area exceeding 77 square 
centimeter.  38 C.F.R. § 4.118, DC 7801 (2008).  Here, 
without addressing whether the Veteran's left shoulder scar 
causes limitation of motion, the facts are clear that such 
scar was superficial and measured no more than 7 centimeters.  
Thus, an evaluation greater than 10 percent for the Veteran's 
service-connected left shoulder scar since September 8, 2004 
is not warranted based on any additional scarring impairment.  

Muscle Impairment vs. Arthritis.  Additionally, the Board has 
considered the matter of entitlement to a separate 
compensable rating from September 8, 2004 for any residual 
muscle impairment or functional loss due to arthritis of the 
left shoulder joint.  The Board notes that X-rays recently 
taken of the Veteran's left shoulder confirm the presence of 
moderate degenerative arthritis of his left acromioclavicular 
and shoulder joints.  

Further, multiple recent VA examinations have shown the 
following ranges of motion of the Veteran's left 
shoulder:  abduction to 70 degrees, forward flexion to 
90 degrees, and internal and external rotation to 
approximately 65 degrees.  The Board acknowledges that such 
findings alone support a rating no higher than 20 percent 
based on impairment resulting from limitation of motion of 
the minor arm.  38 C.F.R. § 4.71a, DC 5201 (2008) (which 
stipulates that evidence of limitation of motion of the minor 
arm to the shoulder level is required for a 20 percent rating 
and that the next higher evaluation of 30 percent requires 
evidence of limitation of motion of the minor arm to 
25 degrees from the side).  

Significantly, however, at recent VA examinations, the 
Veteran has described increasing pain and tenderness upon 
repetitive use of his left shoulder.  In addition, he has 
reported being unable to do any pushing, pulling, or overhead 
work with his left upper extremity which, in turn, affects 
his ability to maintain employment.  

Of further significance are the objective evaluation findings 
of pain, stiffness, soreness, and tenderness to palpation 
over the left deltoid muscle; pain throughout the ranges of 
motion.  Indeed, the September 2004 VA joints examiner 
observed that the Veteran's repetitive use of his left 
shoulder causes increasing pain, soreness, tenderness, and 
fatigability.  At the more recent VA examination in August 
2007, he continued to assert that he becomes tired and 
fatigued with repetitive use and that he has difficulty with 
overhead use of his left upper extremity.  

Based on these subjective complaints and objective evaluation 
findings, the Board concludes that the currently assigned 30 
percent rating adequately portrays the functional impairment, 
pain, and weakness that he experiences as a consequence of 
use of this joint.  Of particular significance are the 
objective evaluation findings of increased pain, soreness, 
tenderness, and fatigability upon repetitive use of the left 
shoulder.  See DeLuca, 8 Vet. App. at 204-207; see also 
38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, DC 5201 (2008).  The 30 
percent rating for the minor left shoulder is the highest 
rating assignable based on limitation of motion under DC 
5201.

With regard to the question of whether the Veteran had any 
muscle impairment of his left shoulder since September 8, 
2004, the Board acknowledges that a September 2004 VA 
examination demonstrated a defect in the Veteran's left 
deltoid fascia (which possibly represents muscle hernia) and 
that a January 2009 VA joints examination showed muscle 
tenderness and soreness.  Significantly, however, August 2007 
and January 2009 examinations demonstrated excellent muscle 
strength and no muscle weakness, abnormal muscle hardening, 
contracture with resisted motion, or neurological deficit.  

The highest rating for a severe injury to Muscle Group III, 
minor extremity, is 30 percent.  Consequently, a higher 
rating is not assignable under the Diagnostic Code pertaining 
to muscle injury.  38 C.F.R. §§ 4.56(d)(2), 4.73, Diagnostic 
Code 5303 (2008) & §§ 4.56(b), 4.73, Diagnostic Code 5303 
(1996).  

		4.  Additional Considerations

The Board has considered the Veteran's complaints of 
increased left shoulder problems throughout the entire appeal 
period.  In this regard, the Board notes that the Veteran is 
competent to report symptoms because such actions come to him 
through his senses and, as such, require only personal 
knowledge rather than medical expertise.  Layno v. Brown, 6 
Vet. App. 465, 470 (1994).  As a lay person, however, he is 
not competent to identify a specific level of disability of 
his left shoulder impairment-according to the appropriate 
diagnostic codes.  See Robinson v. Shinseki, 557 F.3d 1355 
(2009).

Such competent evidence-concerning the nature and extent of 
the Veteran's service-connected left shoulder disability-has 
been provided by the medical personnel who have examined him 
during the current appeal and who have rendered pertinent 
opinions in conjunction with the evaluations.  The medical 
findings (as provided in the examination reports) directly 
address the criteria under which this disability is evaluated 
and are, therefore, more probative than the subjective 
evidence of complaints of increased symptomatology.  This 
medical evidence is supportive of the decision reached herein 
with regard to the Veteran's increased rating claim.  

Moreover, the Board does not find that consideration of an 
extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b)(1) is warranted for any time during the 
current appeal period.  That provision provides that, in 
exceptional circumstances, where the schedular evaluations 
are found to be inadequate, the veteran may be awarded a 
rating higher than that encompassed by the schedular 
criteria, as shown by evidence showing that the disability at 
issue causes marked interference with employment, or has in 
the past or continues to require frequent periods of 
hospitalization rendering impractical the use of the regular 
schedular standards.  Id.  

Importantly, a complete and thorough review of the claims 
folder fails to show that the Veteran's service-connected 
left shoulder disability has required hospitalization or 
resulted in marked interference with employment at any time 
during the current appeal.  According to evidence of record, 
the Veteran has received only periodic outpatient orthopedic 
treatment throughout the appeal period.  Although he has 
asserted that his inability to raise his left arm fully 
adversely impacts his ability to perform certain work-related 
functions, the Board notes that the currently assigned 
scheduler ratings adequately compensates the veteran from any 
loss of earning capacity caused by the service-connected 
disability.  

The provisions of 38 C.F.R. § 4.1 specifically set out that 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  Factors 
such as requiring periodic medical attention are clearly 
contemplated in the Schedule and provided for in the ratings 
assigned therein.  

What the evidence does not show is that, at any time during 
the current appeal, has the Veteran's service-connected left 
shoulder disability resulted in unusual disability or 
impairment that rendered the criteria and/or degrees of 
disability contemplated in the Schedule impractical or 
inadequate at any time during the current appeal.  
Accordingly, the Board concludes that consideration of the 
provisions set forth at 38 C.F.R. § 3.321(b)(1) is not 
warranted for the service-connected left shoulder disability 
at any time during the current appeal.  


ORDER

Service connection for a disability manifested by a pinched 
nerve is denied.  

A rating in excess of 10 percent for the service-connected 
residual scar of a shell fragment wound to the left shoulder 
prior to June 2, 2003 is denied.  

A separate compensable rating of 10 percent for the 
service-connected residuals of a shell fragment wound to the 
left shoulder, to include degenerative arthritis, prior to 
June 2, 2003, is granted, subject to governing criteria 
applicable to the payment of monetary benefits.  

A compensable rating of 10 percent for the service-connected 
residual scar of a shell fragment wound to the left shoulder 
from June 2, 2003 to September 7, 2004 is granted, subject to 
governing criteria applicable to the payment of monetary 
benefits.  

A rating in excess of 20 rating for the service-connected 
residuals of a shell fragment wound to the left shoulder, to 
include degenerative arthritis, from June 2, 2003 to 
September 7, 2004, is denied.  

A compensable rating of 10 percent, but no higher, for the 
service-connected residual scar of a shell fragment wound to 
the left shoulder from September 8, 2004 is granted, subject 
to governing criteria applicable to the payment of monetary 
benefits.  

A rating in excess of 30 rating for the service-connected 
residuals of a shell fragment wound to the left shoulder, to 
include degenerative arthritis, from September 8, 2004 is 
denied.  

For the period prior to June 2, 2003, from June 2, 2003 to 
September 8, 2004 and from September 8, 2004, a separate 
rating for muscle and neurological damage due to the service-
connected residuals of a shell fragment wound to the left 
shoulder is denied.

____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


